

TRANSITION AND RESIGNATION AGREEMENT
AND MUTUAL RELEASE OF CLAIMS


This Transition and Resignation Agreement and Mutual Release of Claims (this
“Agreement”) is entered into by and between Nathan Kroeker (“Employee”) and
Spark Energy, Inc. (the “Company”).


WHEREAS, Employee and the Company are parties to that certain Amended and
Restated Employment Agreement dated August 1, 2018 (the “Employment Agreement”);


WHEREAS, Employee is currently employed by the Company and wishes to resign from
such employment;


WHEREAS, the Company seeks to retain Employee for a period of time, as set forth
below, for the purpose of transitioning his duties prior to his separation from
employment;


WHEREAS, Employee's employment with the Company will end as of the Separation
Date (as defined below);


WHEREAS, the parties agree that Employee shall receive severance pay and
additional consideration as set forth in this Agreement, which pay and
consideration is conditioned upon Employee's timely execution (and
non-revocation) of this Agreement and Employee's compliance with the terms of
this Agreement; and


WHEREAS, the parties wish to resolve any and all claims that Employee has or may
have against the Company or any of the other Company Parties (as defined below),
including any claims that Employee may have arising out of Employee's employment
or the end of such employment, as well as claims the Company may have against
Employee as set forth herein.


NOW, THEREFORE, in consideration of the promises set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, the parties agree as follows:


1.Transition Services; Separation from Employment. Employee promises that,
between the date he signs this Agreement and his final day of employment with
the Company, he will assist the Company in transitioning the duties of the
President & Chief Executive Officer positions, and otherwise provide those
services that the Company may reasonably request of him from time to time.
Employee's employment with the Company will end at 11:59 p.m. on April 1, 2020
(the “Separation Date”), and the parties acknowledge and agree that Employee's
separation shall be pursuant to his voluntary resignation. The parties further
agree that the provisions set forth herein shall in all respects supersede the
provisions of the Employment Agreement pertaining to the separation or
termination of Employee's employment (including such provisions with respect to
any severance pay). Following the Separation Date, Employee will not have any
further employment relationship with the Company or any other Company Party (as
defined below), and Employee will no longer serve as an officer of the Company
or any other Company Party.
Separation Payment. Provided that Employee (i) executes this Agreement and
returns it to the Company, care of Grae Griffin at 12140 Wickchester Lane, Suite
100, Houston, TX 77079 (e-mail: ggriffin@sparkenergy.com) so that it is received
by Mr. Griffin no later than March 20, 2020; (ii) provides the assistance and
services described in Section 1 above; (iii) timely executes and returns the
Confirming Release (as defined below) to the Company as set forth in Section 7
below (and does not exercise his revocation right as described in the Confirming
Release); and (iv) abides by each of Employee's commitments





--------------------------------------------------------------------------------




set forth herein, then the Company will provide Employee with a total severance
payment equal to $597,844 less ordinary withholdings for federal income, Social
Security, and Medicare taxes (the “Separation Payment”). The Separation Payment
will be paid in twenty-six substantially equal bi-weekly installments of
$22,994.00, less applicable withholdings. Company shall pay Employee the Board
approved amount of Employee's 2019 bonus totaling $268,500 based on 59% of
target. This payment shall be paid in a lump sum on April 1, 2020. In the event
that any other executive officer receives a bonus payment greater than 59% of
their 2019 target bonus, whether in a single payment or multiple payments prior
to March 1, 2021, the Company shall pay Employee an additional amount equal to
the corresponding increased percentage achievement amount for the Employee's
2019 bonus. The Company represents that neither the Company nor any Company
Party has any right of set-off in connection with the Separation Payment or the
Accelerated Shares except as expressly provided in this Agreement. The first
installment payment of the Separation Payment shall be due on the first
regularly scheduled bi-weekly pay date of the Company that falls on or after the
tenth (10th) business day following the date on or after April 1, 2020, that
Employee returns to Company an executed copy of the Confirming Release. Each of
the remaining installments shall be paid on the Company's regular bi-weekly
payroll dates thereafter.


2.    Acceleration of Vesting. Provided that Employee satisfies (through the
date he returns the Confirming Release) the requirements to receive the
Separation Payment as set forth in Section 1 above (and so long as Employee does
not exercise his revocation right with respect to the Confirming Release), then
as of the Separation Date, the Company shall accelerate the vesting of all
outstanding unvested long-term incentive awards (excluding those awards granted
pursuant to a Notice of Grant of Change in Control Restricted Stock Unit)
granted to Employee pursuant to the Company's Amended and Restated Long Term
Incentive Plan (the “LTIP') such that a total of 187,709 Restricted Stock Units
(as defined in the LTIP) that were unvested as of the date immediately before
the Separation Date shall become vested as of the Separation Date (such
Restricted Stock Units subject to this accelerated vesting are referred to
herein as the “Accelerated Shares”); provided, however 73,864 (39.35%) of the
Accelerated Shares will be withheld by the Company as withholding towards
Employee's federal income tax obligations. The Company agrees that it will
timely remit to the U.S. Treasury on Employee's behalf such income tax
withholding in an amount equal to the value of 73,864 shares of the Company's
publicly-traded stock as of the Separation Date. The Company expressly promises
and agrees that, no later than the first (1s business day following the date
that the Confirming Release has been executed by Employee and returned to the
Company pursuant to Section 7 below and become no longer revocable, it shall
initiate the process to cause the remaining 113,845 Accelerated Shares to be
fully settled and freely tradeable by Employee in his personal trading account
as currently designated to the Company as his repository for all vested LTIP
grants. Employee expressly agrees and promises that, following the Separation
Date, he shall not sell more than 15,000 of the Accelerated Shares in any one
day.
3.    Satisfaction of All Leaves and Payment Amounts; Prior Rights and
Obligations. In consideration of the promises made in this Agreement, Employee
expressly acknowledges and agrees that, following the date he signs this
Agreement, Employee shall be entitled to receive only Employee's base salary and
benefits for services performed through the Separation Date and the other
consideration set forth in this Agreement. Employee further acknowledges that he
has received all leaves (paid and unpaid) to which he has been entitled through
the date he signs this Agreement. Notwithstanding the foregoing, Employee
remains entitled to receive Employee's base salary and benefits for services
performed between the date that Employee signs this Agreement and the Separation
Date, as well as reimbursement for any expenses properly incurred prior to the
date of this Agreement (which reimbursement shall be paid within thirty (30)
days after the Separation Date).







--------------------------------------------------------------------------------




4.    General Release of Claims.
(a)    In exchange for good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged by Employee, Employee hereby releases,
discharges and forever acquits the Company, NuDevco, their respective parents,
subsidiaries and affiliates, and each of the foregoing entities' respective
shareholders, members, partners, officers, managers, directors, fiduciaries,
employees, representatives, agents and benefit plans (and fiduciaries of such
plans), in their personal and representative capacities (collectively, the
“Company Parties” or any one, individually, a “Company Party”), from liability
for, and Employee hereby waives, any and all claims, damages, demands, or causes
of action of any kind that Employee has or could have, whether known or unknown,
against any Company Party, including any and all claims, damages, demands, or
causes of action relating to his employment, engagement or affiliation with any
Company Party, the termination of such employment, engagement or affiliation,
Employee's status as a shareholder of a Company Party, or any other acts or
omissions related to any matter occurring or existing on or prior to the date
that Employee executes this Agreement, including, (i) any alleged violation
through such date of: (A) Title VII of the Civil Rights Act of 1964; (B) the
Civil Rights Act of 1991; (C) Sections 1981 through 1988 of Title 42 of the
United States Code; (D) the Americans with Disabilities Act of 1990; (E) the
Employee Retirement Income Security Act of 1974 (“ERISA”); (F) the Immigration
Reform Control Act; (G) the Americans with Disabilities Act of 1990; (H) the
Occupational Safety and Health Act; (I) the Sarbanes-Oxley Act of2002; (J) the
Dodd-Frank Wall Street Reform and Consumer Protection Act; (K) any federal,
state, municipal or local anti-discrimination or anti-retaliation law, including
the Texas Labor Code (including the Texas Payday Law, the Texas Anti-Retaliation
Act, Chapter 21 of the Texas Labor Code, and the Texas Whistleblower Act); (L)
any federal, state, municipal or local wage and hour law; (M) any other local,
municipal, state, or federal law, regulation or ordinance; and (N) any public
policy, contract, tort, or common law claim, including claims for breach of
fiduciary duty, fraud, breach of implied or express contract, breach of implied
covenant of good faith and fair dealing, wrongful discharge or termination,
promissory estoppel, infliction of emotional distress, or tortious interference;
(ii) any allegation for costs, fees, or other expenses including attorneys' fees
incurred in, or with respect to, a Released Claim; (iii) any and all rights,
benefits or claims Employee may have under any employment contract (including
the Employment Agreement, with the exception of Section 2(f)), incentive
compensation plan (including the LTIP and any award agreement thereunder),
equity-based plan, or other agreement with any Company Party; (iv) any claim,
whether direct or derivative, arising from, or relating to, Employee's status as
a member or holder of any interests in the Company, the Parent, or any of their
subsidiaries; and (v) any claim for compensation, benefits, or damages of any
kind not expressly set forth in this Agreement (collectively, the “Released
Claims”). THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL
NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY,
OF ANY OF THE COMPANY PARTIES.


(b)    The Released Claims do not include any claims arising out of this
Agreement, to the Separation Payment, for reimbursement of properly incurred
expenses that are outstanding as of the date Employee signs this Agreement or
are properly incurred after the date Employee signs this Agreement, any rights
or claims that first arise after Employee's execution of this Agreement, or any
payments due pursuant to Section 2(f) under the Employment Agreement. Further,
in no event shall the Released Claims include any right of Employee to
indemnification under the Employment Agreement, the Company's by-laws and
amended and restated certificate of incorporation, or the Indemnification
Agreement between Employee and the Company dated August 1, 2014 (the
“Indemnification Agreement'). The Company expressly reaffirms its obligation to
indemnify Employee following the Separation Date to the extent required by these
instruments.





--------------------------------------------------------------------------------




(c)    In no event shall the Released Claims include any claim to vested
benefits under an employee benefit plan of the Company that is subject to ERISA
(including any rights to vested benefits under health and retirement plans).
Further notwithstanding this release of liability, nothing in this Agreement
prevents Employee from filing any non-legally waivable claim (including a
challenge to the validity of this Agreement) with the Equal Employment
Opportunity Commission, National Labor Relations Board, Occupational Safety and
Health Administration, Securities and Exchange Commission, or other federal,
state or local governmental agency or commission (collectively “Governmental
Agencies”) or participating in any investigation or proceeding conducted by any
Governmental Agencies or communicating or cooperating with such an agency;
however, Employee understands and agrees that, to the extent permitted by law,
Employee is waiving any and all rights to recover any monetary or personal
relief from any Company Party as a result of such Governmental Agency proceeding
or subsequent legal actions. Nothing herein waives Employee's right to receive
an award for information provided to a Governmental Agency.
(d)    Employee hereby represents and warrants that, as of the time Employee
executes this Agreement, Employee has not brought or joined any lawsuit or filed
any charge or claim against any of the Company Parties in any court or before
any government agency or arbitrator for or with respect to a matter, claim or
incident that occurred or arose out of one or more occurrences that took place
on or prior to the time at which Employee signs this Agreement. Employee hereby
further represents and warrants that Employee has not: (i) assigned, sold,
delivered, transferred or conveyed any rights Employee has asserted or may have
against any of the Company Parties to any person or entity, in each case, with
respect to any Released Claims; or (ii) assisted or advised any employee,
officer or agent of any Company Party with respect to his or her pursuit or
evaluation of any claim or cause of action against a Company Party.
(e)    Employee represents that he has not engaged in any breach of fiduciary
duty, breach of any duty of loyalty or disclosure, breach of contract,
fraudulent activity, tortious activity, or illegal activity, in each instance:
(i) towards or with respect to the Company or its subsidiaries; or (ii) with
respect to any action or omission undertaken (or that was failed to be
undertaken) in the course of his employment or engagement with the Company or
its subsidiaries. In express reliance on Employee's representations set forth
herein, including those in the previous sentence, the Company, for itself and
its subsidiaries, hereby releases, discharges and forever acquits Employee
(including all immediate family members) from liability for, and waives, any and
all claims, damages, demands, or causes of action of any kind that the Company
or any of its subsidiaries has or could have, whether known or unknown, against
Employee, including any and all claims, damages, demand, or causes of action
relating to Employee's employment, engagement or affiliation with any Company
Party, the termination of his employment, engagement or affiliation, his status
as a shareholder of a Company Party, or any other acts or omissions related to
any matter occurring or existing on or prior to Employee's execution of this
Agreement. For the avoidance of doubt, the claims released in the previous
sentence do not include any claims arising out of this Agreement or any rights
or claims that first arise after Employee's execution of this Agreement.
5.    Acknowledgements.
(a)    By executing and delivering this Agreement, Employee expressly
acknowledges that:
(1)
Employee has carefully read this Agreement;

(2)
Employee is not otherwise entitled to the consideration set forth in this
Agreement, but for his entry into this Agreement;

(3)
Employee has had sufficient time to consider this Agreement before the execution
and delivery to Company;






--------------------------------------------------------------------------------




(4)
Employee has been advised, and hereby is advised in writing, to discuss this
Agreement with an attorney of Employee's choice and Employee has had adequate
opportunity to do so prior to executing this Agreement;

(5)
Employee fully understands the final and binding effect of this Agreement; the
only promises made to Employee to sign this Agreement are those stated within
the four comers of this document; and Employee is signing this Agreement
knowingly, voluntarily and of Employee's own free will, and that Employee
understands and agrees to each of the terms of this Agreement; and

(6)
No Company Party has provided any tax or legal advice regarding this Agreement
and Employee has had an adequate opportunity to receive sufficient tax and legal
advice from advisors of Employee's own choosing such that Employee enters into
this Agreement with full understanding of the tax and legal implications
thereof.

6.    Confirming Release. Within twenty-one (21) days following the Separation
Date, and no later than April 22, 2020, Employee shall execute the Confirming
Release Agreement that is attached as Exhibit A (the “Confirming Release”) and
return the executed Confirming Release to the Company such that it is received
by Grae Griffin at 12140 Wickchester Lane, Suite 100, Houston, TX 77079 (e-mail:
ggriffin@sparkenergy.com).
7.    Affirmation of Restrictive Covenants; Continued Cooperation.
(a)    Employee acknowledges that he has made certain commitments with respect
to confidentiality and non-disclosure of Confidential Information (as defined in
the Employment Agreement), non-competition, non-solicitation and
non-disparagement, as set forth in Sections 3 and 4 of the Employment Agreement.
Employee recognizes the continuing effectiveness and enforceability of such
provisions of the Employment Agreement and reaffirms his promise to abide by
such provisions following the Separation Date.
(b)    Notwithstanding the foregoing, nothing in this Agreement (including in
Sections 9 and 10 below) shall prohibit or restrict Employee from lawfully (A)
initiating communications directly with, cooperating with, providing information
to, causing information to be provided to, or otherwise assisting in an
investigation by, any Governmental Agency regarding a possible violation of any
law; (B) responding to any inquiry or legal process directed to Employee from
any such Governmental Agency; (C) testifying, participating or otherwise
assisting in any action or proceeding by any such Governmental Agency relating
to a possible violation of law, or (D) making any other disclosures that are
protected under the whistleblower provisions of any applicable law.
Additionally, pursuant to the federal Defend Trade Secrets Act of 2016, an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (1) is made
(a) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney and (b) solely for the purpose of
reporting or investigating a suspected violation of law; or (2) is made to the
individual's attorney in relation to a lawsuit for retaliation against the
individual for reporting a suspected violation of law or (3) is made in a
complaint or other document filed in a law suit or proceeding, if such filing is
made under seal. Nothing in this Agreement requires Employee to obtain prior
authorization before engaging in any conduct described in this paragraph, or to
notify the Company that Employee has engaged in any such conduct.
(c)    Employee agrees to provide reasonable cooperation and assistance to the
Company and the other Company Parties that it may designate with respect to any
action or proceeding (or any appeal from any action or proceeding) which relates
to events occurring during Employee's employment or affiliation





--------------------------------------------------------------------------------




with the Company or any other Company Party. Such cooperation and assistance
following the Separation Date shall be furnished at mutually agreeable times and
Employee will be compensated by the Company at the rate of $250 per complete
hour (pro-rated for partial hours) that he provides such cooperation and
assistance following the Separation Date. Employee agrees that when providing
such cooperation he shall provide full and complete information to the best of
his ability or recollection, and only truthful testimony.
8.    Non-Disparagement; Resignation Announcement.
(a)    As a material inducement for the Company to enter into this Agreement,
Employee agrees to refrain from making any statements that are critical,
disparaging, or derogatory about, or which injure the reputation of, the Company
or any other Company Party. The Company agrees that (i) it will not make any
statement that is critical, disparaging, or derogatory about, or that injure the
reputation of, Employee, and (ii) it will instruct its officers, directors and
human resources representatives to refrain from making any statements that are
critical, disparaging, or derogatory about, or which injure the reputation of,
Employee.
(b)    The parties agree to the release of the statement attached as Exhibit B
(with the date of such statement modified, as applicable) in order to
communicate Employee's resignation from employment.
9.    Entire Agreement. This Agreement (and Sections 2(f), 3 and 4 of the
Employment Agreement, the “Indemnity and D&O Insurance” section in Exhibit A to
the Employment Agreement, and the Indemnification Agreement) constitutes the
entire agreement between the parties with respect to the matters herein
provided. No modifications or waiver of any provision hereof shall be effective
unless in writing and signed by each party.
10.    Governing Law; Jurisdiction. The validity, interpretation, construction,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Texas, without giving effect to the principles of conflicts of law.
With respect to any claim arising out of or relating to this Agreement or
Employee's employment or the termination thereof, the parties hereby consent to
the exclusive jurisdiction, forum and venue of the state and federal courts (as
applicable) located in Houston, Texas.
11.    Headings; Interpretation. Titles and headings to Sections hereof are for
the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. Unless the context requires otherwise, all
references herein to laws, regulations, contracts, agreements, instruments and
other documents shall be deemed to refer to such laws, regulations, agreements,
instruments and other documents as they may be amended, supplemented, modified
and restated from time to time, and references to particular provisions of laws
or regulations include a reference to the corresponding provisions of any
succeeding law or regulation. The word “or” as used herein is not exclusive and
is deemed to have the meaning “and/or.” The words “herein”, “hereof',
“hereunder” and other compounds of the word “here” shall refer to the entire
Agreement, including all exhibits, and not to any particular provision hereof.
The use herein of the word “including” following any general statement, term or
matter shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation”, “but not limited to”, or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term or matter. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any party hereto,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each of the parties hereto and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of the parties.





--------------------------------------------------------------------------------




12.    Third Party Beneficiaries. Each Company Party that is not a signatory
hereto shall be a third-party beneficiary of Employee's release and
representations as set forth in Section 5, and entitled to enforce such
provisions as if it was a party hereto.
13.    Return of Property. Employee expressly represents and warrants that he
has complied, or as of the Separation Date he will comply, with the requirements
of Section 3 of the Employment Agreement, and Employee further represents and
warrants that he has, or as of the Separation Date he will have returned to the
Company all property belonging to the Company and any other Company Party,
including all documents, computer files and other electronically stored
information, electronically stored information and other materials provided to
Employee by the Company or any other Company Party in the course of his
employment or affiliation. Employee further represents and warrants that he has
not maintained (or, after the Separation Date, he will not maintain) a copy of
any such materials in any form.
14.    No Waiver. No failure by any party at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
15.    Severability and Modification. To the extent permitted by applicable law,
the parties agree that any term or provision of this Agreement (or part thereof)
that renders such term or provision (or part thereof) or any other term or
provision (or part thereof) of this Agreement invalid or unenforceable in any
respect shall be severable and shall be modified or severed to the extent
necessary to avoid rendering such term or provision (or part thereof) invalid or
unenforceable, and such severance or modification shall be accomplished in the
manner that most nearly preserves the benefit of the parties' bargain hereunder.
16.    Withholding of Taxes and Other Employee Deductions. The Company may
withhold from any payments made pursuant to this Agreement all federal, state,
local, and other taxes and withholdings as may be required pursuant to any law
or governmental regulation or ruling. Employee shall satisfy all of his tax
obligations arising from his receipt of the consideration and benefits set forth
herein, and shall indemnify and hold harmless the Company and the other Company
Parties for any costs, expenses or liabilities arising from his failure to do
so. The Company shall satisfy all of its tax obligations arising out of this
Agreement, including its obligation to remit to the U.S. Treasury: (i) all
amounts withheld from the Separation Pay; and (ii) the amounts that the Company
has agreed to remit as described in Section 3 above; the Company shall indemnify
and hold harmless Employee for any costs, expenses or liabilities arising from
its failure to do so.
17.    Counterparts. This Agreement may be executed in one or more counterparts
(including portable document format (.pdf) and facsimile counterparts), each of
which shall be deemed to be an original, but all of which together will
constitute one and the same agreement.
18.    Section 409A. Neither this Agreement nor the payments provided hereunder
are intended to constitute “deferred compensation” subject to the requirements
of Section 409A of the Internal Revenue Code of 1986 and the Treasury
regulations and interpretive guidance issued thereunder (collectively, “Section
409A”), and this Agreement shall be construed and administered in accordance
with such intent. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment.
Notwithstanding the foregoing, the Company makes no representations that this
Agreement or the payments provided under this Agreement complies with or is
exempt from the requirements of Section 409A and in no event shall the Company
or any other Company Party be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Employee on
account of non­ compliance with Section 409A.





--------------------------------------------------------------------------------




19.    No Assignment. Company shall not assign its obligations under this
Agreement to any other person or entity. Company further agrees that in the
event of a Change in Control of the Company (as defined in the LTIP), all of
Company's payment obligations set forth herein shall accelerate and shall be
paid on or before the effective date of such Change in Control. In the event
that Company merges or otherwise combines with any other entity, Company agrees
that such merger or combination agreement shall require the successor entity to
assume all of Company's obligations under the terms of this Agreement.


[Signatures begin on the following page]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement with the intent to
be legally bound.


Nathan Kroeker




/s/ Nathan Kroeker                
Nathan Kroeker


Date:    March 18, 2020                


Spark Energy, Inc.


By:    /s/ James G. Jones II            


Name:    James G. Jones                


Title:    Chief Financial Officer            


Date    March 19, 2020                






SIGNATURE PAGE TO
TRANSITION AND RESIGNATION AGREEMENT AND
GENERAL RELEASE OF CLAIMS

--------------------------------------------------------------------------------





EXHIBIT A


CONFIRMING RELEASE AGREEMENT


This Confirming Release Agreement (this “Confirming Release”) is that certain
Confirming Release referenced in Section 7 of the Transition and Resignation
Agreement and Mutual Release of Claims (the “Resignation Agreement”) entered
into by and between Nathan Kroeker (“Employee”) and Spark Energy, Inc. (the
“Company”). Capitalized terms used herein that are not otherwise defined have
the meanings assigned to them in the Resignation Agreement.


1.    General Release of Claims.
(a)    For good and valuable consideration, including Employee's receipt of the
consideration described in Sections I or 2 of the Resignation Agreement (and any
portion thereof), Employee hereby forever releases, discharges and acquits the
Company, NuDevco, their respective parents, subsidiaries and affiliates, and
each of the foregoing entities' respective shareholders, members, partners,
officers, managers, directors, fiduciaries, employees, representatives, agents
and benefit plans (and fiduciaries of such plans), in their personal and
representative capacities (collectively, the “Confirming Release Company
Parties” or any one, individually, a “Confirming Release Company Party”), from
liability for, and Employee hereby waives, any and all claims, damages, demands,
or causes of action of any kind that Employee has or could have, whether known
or unknown, against any Confirming Release Company Party, including any and all
claims, damages, demands, or causes of action relating to his employment,
engagement or affiliation with any Confirming Release Company Party, the
termination of such employment, engagement or affiliation, his status as a
shareholder of any Company Party, or any other acts or omissions related to any
matter occurring or existing on or prior to the date that Employee executes this
Confirming Release, including, (i) any alleged violation through such date of:
(A) Title VII of the Civil Rights Act of 1964; (B) the Civil Rights Act of 1991;
(C) Sections 1981 through 1988 of Title 42 of the United States Code; (D) the
Americans with Disabilities Act of 1990; (E) the Employee Retirement Income
Security Act of 1974 (“ERISA”); (F) the Immigration Reform Control Act; (G) the
Americans with Disabilities Act of 1990; (H) the Occupational Safety and Health
Act; (I) the Age Discrimination in Employment Act of 1967 (including as amended
by the Older Workers Benefit Protection Act); (J) the Sarbanes-Oxley Act of
2002; (K) the Dodd-Frank Wall Street Reform and Consumer Protection Act; (L) any
federal, state, municipal or local anti­ discrimination or anti-retaliation law,
including the Texas Labor Code (including the Texas Payday Law, the Texas
Anti-Retaliation Act, Chapter 21 of the Texas Labor Code, and the Texas
Whistleblower Act); (N) any federal, state, municipal or local wage and hour
law; (M) any other local, municipal, state, or federal law, regulation or
ordinance; and (N) any public policy, contract, tort, or common law claim,
including claims for breach of fiduciary duty, fraud, breach of implied or
express contract, breach of implied covenant of good faith and fair dealing,
wrongful discharge or termination, promissory estoppel, infliction of emotional
distress, or tortious interference; (ii) any allegation for costs, fees, or
other expenses including attorneys' fees incurred in, or with respect to, a
Confirming Released Claim; (iii) any and all rights, benefits or claims Employee
may have under any employment contract (including the Employment Agreement, with
the exception of 2(f) ), incentive compensation plan (including the LTIP),
equity-based plan, or other agreement with any Confirming Release Company Party;
(iv) any claim, whether individual or derivative, arising from, or relating to,
Employee's status as a member or holder of any interests in the Company, the
Parent, or any of their subsidiaries; and (v) any claim for compensation,
benefits, or damages of any kind not expressly set forth in this Agreement
(collectively, the “Confirming Released Claims”). THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE CONFIRMING RELEASE
COMPANY PARTIES.


    

--------------------------------------------------------------------------------




(b)    The Released Claims do not include any claims arising out of this
Agreement, to the Separation Payment, for reimbursement of properly incurred
expenses that are outstanding as of the date Employee signs this Agreement, any
rights or claims that first arise after Employee's execution of this Agreement,
or any payments due pursuant to Section 2(f) under the Employment Agreement.
Further, in no event shall the Released Claims include any right of Employee to
indemnification under the Employment Agreement, the Company's by-laws and
amended and restated certificate of incorporation, or the Indemnification
Agreement between Employee and the Company dated August 1, 2014 (“the
Indemnification Agreement”). The Company expressly reaffirms its obligation to
indemnify Employee following the Separation Date to the extent required by these
instruments.
(c)    In no event shall the Confirming Released Claims include any claim to
vested benefits under an employee benefit plan of the Company that is subject to
ERISA (including any rights to vested benefits under health and retirement
plans). Further notwithstanding this release of liability, nothing in this
Confirming Release prevents Employee from filing any non-legally waivable claim
(including a challenge to the validity of this Agreement) with a Governmental
Agency or participating in any investigation or proceeding conducted by any
Governmental Agencies or communicating or cooperating with such agency; however,
Employee understands and agrees that, to the extent permitted by law, Employee
is waiving any and all rights to recover any monetary or personal relief from
any Confirming Release Company Party as a result of such Governmental Agency
proceeding or subsequent legal actions. Nothing herein waives Employee's right
to receive an award for information provided to a Governmental Agency.
(d)    Employee hereby represents and warrants that, as of the time Employee
executes this Confirming Release, Employee has not brought or joined any lawsuit
or filed any charge or claim against any of the Confirming Release Company
Parties in any court or before any government agency or arbitrator for or with
respect to a matter, claim or incident that occurred or arose out of one or more
occurrences that took place on or prior to the time at which Employee signs this
Confirming Release. Employee hereby further represents and warrants that
Employee has not: (i) assigned, sold, delivered, transferred or conveyed any
rights Employee has asserted or may have against any of the Confirming Release
Company Parties to any person or entity, in each case, with respect to any
Confirming Released Claims; or (ii) assisted or advised any employee, officer or
agent of any Confirming Release Company Party with respect to his or her pursuit
or evaluation of any claim or cause of action against a Confirming Release
Company Party.
2.    Satisfaction of All Leaves and Payment Amounts; Prior Rights and
Obligations. In signing this Confirming Release, Employee expressly acknowledges
and agrees that since his execution of the Resignation Agreement he has received
all leaves (paid and unpaid) to which Employee has been entitled following his
execution of the Resignation Agreement, and that he has also received all wages
(including the value of any accrued but unused vacation days), bonuses and other
compensation owed or that has been owed or ever could be owed by the Company or
any other Confirming Release Company Party (with the exception of the
consideration set forth in Sections 2 and 3 of the Resignation Agreement),
including all payments arising out of all incentive plans and any other bonus
arrangements. Notwithstanding the foregoing, Employee remains entitled to
receive, if still unpaid, any unpaid base salary and benefits for services
performed in the pay period in which the Separation Date occurred. For the
avoidance of doubt, Employee acknowledges and agrees that he has no further or
future right to severance pay or benefits pursuant to the Employment Agreement.
3.    Employee's Acknowledgments; Binding Effect. Employee has been advised, and
hereby is advised in writing, to consult with an attorney of his choice
regarding the form and content of this Confirming Release, and he represents
that he has had a sufficient opportunity (and a full 21 days) to do so before
execution and return, and that he has read this Confirming Release and enters
into it voluntarily and


    

--------------------------------------------------------------------------------




of his own free will. This Confirming Release and the releases and covenants
contained herein shall be binding upon Employee, his heirs, executors,
administrators, assigns, agents, attorneys in fact, attorneys at law, and
representatives. This Confirming Release and the releases and covenants
contained herein shall inure to the benefit of all Confirming Release Company
Parties and each of their respective predecessors, successors, and assigns.
4.    Revocation Right. Notwithstanding the initial effectiveness of this
Confirming Release, Employee may revoke the delivery (and therefore the
effectiveness) of this Confirming Release within the seven-day period beginning
on the date Employee executes this Confirming Release (such seven day period
being referred to herein as the “Confirming Release Revocation Period”). To be
effective, such revocation must be in writing signed by Employee and must be
received by the Company, care of Grae Griffin at 12140 Wickchester Lane, Suite
100, Houston, TX 77079 (e-mail: ggriffin@sparkenergy.com) so that it is received
by Mr. Griffin no later than 11:59 p.m. Houston, Texas time, on the last day of
the Confirming Release Revocation Period. In the event Employee exercises his
revocation right as set forth herein, this Confirming Release will be of no
force or effect, and Employee will not be entitled to receive the consideration
set forth in Sections 2 or 3 of the Resignation Agreement.


IN WITNESS WHEREOF, Employee has executed this Confirming Release with the
intent to be legally bound.


Nathan Kroeker




                        
Nathan Kroeker


Date:                        




    

--------------------------------------------------------------------------------






EXHIBIT B


Spark Energy, Inc. Announces Management Changes


HOUSTON, March [X], 2020 (GLOBE NEWSWIRE) -- Spark Energy, Inc. (“Spark” or the
“Company”) (NASDAQ: SPKE), an independent retail energy services company, today
announced the resignation of Nathan Kroeker, Spark's President and Chief
Executive Officer. Mr. Kroeker is resigning to pursue other opportunities,
effective April 1, 2020.


“It is with mixed feelings that we have accepted Nathan's resignation,” said W.
Keith Maxwell III, Spark's Executive Chairman of the Board. “He has been an
important member of Spark's management team for over a decade, and has been
instrumental in our growth, our acquisitions, and our initial public offering.
We wish him the best ofluck in his future endeavors.”


Spark's Founder and Executive Chairman of the Board, W. Keith Maxwell III, will
serve as Spark's Interim President and Chief Executive Officer. Spark has begun
a process to appoint a permanent successor for Mr. Kroeker.


About Spark Energy, Inc.


Spark Energy, Inc. is an established and growing independent retail energy
services company founded in 1999 that provides residential and commercial
customers in competitive markets across the United States with an alternative
choice for their natural gas and electricity. Headquartered in Houston, Texas,
Spark currently operates in 19 states and serves 94 utility territories. Spark
offers its customers a variety of product and service choices, including stable
and predictable energy costs and green product alternatives.


We use our website as a means of disclosing material non-public information and
for complying with our disclosure obligations under Regulation FD. Investors
should note that new materials, including press releases, updated investor
presentations, and financial and other filings with the Securities and Exchange
Commission are posted on the Spark Energy Investor Relations website at
ir.sparkenergy.com. Investors are urged to monitor our website regularly for
information and updates about the Company.


Cautionary Note Regarding Forward Looking Statements


This press release contains forward-looking statements that are subject to a
number of risks and uncertainties, many of which are beyond our control. These
forward-looking statements within the meaning of Section 27A of the Securities
Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) can be identified by the
use of forward­ looking terminology including “may,” “should,” “likely,” “will,”
“believe,” “expect,” “anticipate,” “estimate,” “continue,” “plan,” “intend,”
“projects,” or other similar words. All statements, other than statements of
historical fact included in this press release, regarding strategy, future
operations, financial position, estimated revenues and losses, projected costs,
prospects, plans, objectives and beliefs of management are forward-looking
statements. Forward-looking statements appear in a number of places in this
press release and may include statements about business strategy and prospects
for growth, customer acquisition costs, ability to pay cash dividends, cash flow
generation and liquidity, availability of terms of capital, competition and
government regulation and general economic conditions. Although we believe that
the expectations reflected


    

--------------------------------------------------------------------------------




in such forward-looking statements are reasonable, we cannot give any assurance
that such expectations will prove correct.
The forward-looking statements in this press release are subject to risks and
uncertainties. Important factors that could cause actual results to materially
differ from those projected in the forward-looking statements include, but are
not limited to:


•
changes in commodity prices and the sufficiency of risk management and hedging
policies;

•
extreme and unpredictable weather conditions, and the impact of hurricanes and
other natural disasters;

•
federal, state and local regulation, including the industry's ability to address
or adapt to potentially restrictive new regulations that may be enacted by the
New York Public Service Commission;

•
our ability to borrow funds and access credit markets and restrictions in our
debt agreements and collateral requirements;

•
credit risk with respect to suppliers and customers;

•
changes in costs to acquire customers and actual customer attrition rates;

•
accuracy of billing systems;

•
whether our majority stockholder or its affiliates offer us acquisition
opportunities on terms that are commercially acceptable to us;

•
ability to successfully identify and complete, and efficiently integrate
acquisitions into our operations;

•
competition; and

•
the “Risk Factors” in our latest Annual Report on Form 10-K, and in our
quarterly reports, other public filings and press releases.



You should review the risk factors and other factors noted throughout or
incorporated by reference in this press release that could cause our actual
results to differ materially from those contained in any forward­ looking
statement. All forward-looking statements speak only as of the date of this
press release. Unless required by law, we disclaim any obligation to publicly
update or revise these statements whether as a result of new information, future
events or otherwise. It is not possible for us to predict all risks, nor can we
assess the impact of all factors on the business or the extent to which any
factor, or combination of factors, may cause actual results to differ materially
from those contained in any forward-looking statements.




Contact: Spark Energy, Inc.


Investors:


Mike Barajas, 832-217-1827


Media:


Kira Jordan, 832-255-7302


    